           Case 2:19-cv-01981-MMB Document 47 Filed 08/04/20 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     ANTHONY DOWD                                   CIVIL ACTION

                     v.                             NO. 19-1981

     THE CITY OF PHILADELPHIA doing
     business as Philadelphia Department of
     Corrections


              MEMORANDUM RE: MOTION FOR SUMMARY JUDGMENT

Baylson, J.                                                                     August 4, 2020

I.       INTRODUCTION

         In this employment case, Plaintiff Anthony Dowd contends that Defendant, the City of

Philadelphia (“the City”), failed to accommodate his disabilities and retaliated against him.

Plaintiff filed a Complaint, alleging the following Counts:

         1. Count I: Disability Discrimination in violation of 42 U.S.C. §§ 1981 and 1983;

         2. Count II: Violations of the Philadelphia Fair Practices Ordinance (“PFPO”);

         3. Count III: Disability Discrimination and Maintenance of a Hostile Work
            Environment in violation of Title VII of the Civil Rights Act of 1964;

         4. Count IV: Violations of the Americans with Disabilities Act (“ADA”); and

         5. Count V: Violations of the Pennsylvania Human Relations Act (“PHRA.”)

(ECF 1, Ex. A (“Compl.”))

         Before the Court is the City’s Motion for Summary Judgment on all Counts. Plaintiff has

conceded his claims under Section 1981, Section 1983, and Title VII, as well as his Hostile Work

Environment claims under the ADA, PHRA, and PFPO. (ECF 41 “Pl.’s Opp’n” 10.) For the

reasons stated below, the remainder of the City’s Motion will be denied.




                                                1
           Case 2:19-cv-01981-MMB Document 47 Filed 08/04/20 Page 2 of 7




 II.   FACTS AS UNDISPUTED OR AS ALLEGED BY PLAINTIFF

       Plaintiff began his employment with the City in 1995, and worked at the Juvenile Justice

Center in West Philadelphia as a Youth Detention Counselor II. In 2009, Plaintiff was diagnosed

with claustrophobia and began seeking an accommodation for his disability. (ECF 41-2 “Pl.’s

SUMF” ¶¶ 3, 6.) Plaintiff asserts that the City either rejected his proposed accommodations, or

never meaningfully responded to them. (Pl.’s SUMF ¶ 7.) Plaintiff ended up taking a leave of

absence.

       In 2015, Plaintiff returned to work, and was injured in a riot. He suffered a torn rotator

cuff, a herniated disk, and experienced sciatic nerve pain. (Pl.’s SUMF ¶ 10.) Plaintiff was placed

on “Injured on Duty” status, and was initially given a light duty assignment. Eventually, Plaintiff

went on a variety of medical leaves.

       While on leave, Plaintiff repeatedly sought an accommodation from the City in the form

of a light duty position. (Pl.’s SUMF ¶ 14.) The City offered Plaintiff a position as a Service

Representative located at 15th and Arch Streets. (Pl.’s SUMF ¶¶ 15, 17.) Although Plaintiff’s

doctor (Dr. McCoy) initially approved Plaintiff for the position, when he learned that Plaintiff

would need to take public transportation to 15th and Arch, he revoked approval in an April 12,

2017 letter because public transportation could aggravate Plaintiff’s injuries. (Pl.’s SUMF ¶ 21.)

The City’s search for a suitable position appears to have ceased after offering Plaintiff the Service

Representative position multiple times.

       Plaintiff later toured the Service Representative work area, and had a panic attack in the

vicinity of the workspace. (Pl.’s Opp’n, Ex. K.) As a result, Dr. McCoy wrote a report stating that

Plaintiff would need further accommodation before the Service Representative position could be

considered. (Pl.’s Opp’n, Ex. K.) As Plaintiff continued to seek an accommodation from the City,




                                                 2
         Case 2:19-cv-01981-MMB Document 47 Filed 08/04/20 Page 3 of 7




Dr. McCoy wrote another note on May 7, 2019, outlining Plaintiff’s needs should he return to

work. (Pl.’s SUMF ¶ 25.)

       In April of 2019, the City determined, based on a 2017 evaluation by a City doctor, that

Plaintiff could return to work. (Pl.’s Opp’n, Ex. Q.) In a letter on May 3, the City informed

Plaintiff that he would be given no more leave, and that he would need to report to work on May

10, 2019. The City offered Plaintiff the Service Representative position as a temporary demotion,

and asked him to confirm by May 8 whether he would accept the position and return to work.

(Pl.’s Opp’n, Ex. S.)

       Plaintiff emailed the City’s HR representative, Judith Blanks, on May 6, asking for

clarification about his demotion. Blanks did not respond, so Plaintiff followed up the next day.

When Blanks still did not respond, Plaintiff emailed another City employee, but still received no

response. Eventually, on May 8, Plaintiff emailed Blanks to decline the Service Representative

position and request to be reinstated to his previous position as a Youth Detention Counselor II.

Blanks returned Plaintiff’s email within minutes and interpreted his email as a rejection of the

City’s offer.   (Pl.’s Opp’n, Ex. Q.)    Blanks then issued paperwork terminating Plaintiff’s

employment, effective immediately. (Pl.’s Opp’n, Ex. T.)

       Plaintiff emailed Blanks again on May 9, 2019, stating that he was willing to accept the

Service Representative position if he would otherwise be fired. The next day, Plaintiff went to the

15th and Arch building to report for work, but had a panic attack and had to go to the hospital. He

emailed Blanks, who asked where he was. Blanks eventually found out about Plaintiff’s panic

attack from a colleague. (Pl.’s Opp’n, Ex. Q.) Plaintiff attempted to return to work again on May

13, but had another panic attack. He emailed Blanks to inform her that he planned to try to return

again, and Blanks informed Plaintiff that he had been fired. (ECF 45 “Pl.’s Surreply,” Ex. C.)




                                                3
         Case 2:19-cv-01981-MMB Document 47 Filed 08/04/20 Page 4 of 7




III.   PROCEDURAL HISTORY

       Plaintiff filed a charge of discrimination with the EEOC on April 9, 2019, and received a

right to sue notice eight days later. (Pl.’s Opp’n, Exs. O, X.) Plaintiff filed a Complaint in the

Philadelphia Court of Common Pleas on April 26, 2019, and the City timely removed the

Complaint to this Court. (ECF 1.) Following discovery, the City filed a Motion for Summary

Judgment. (ECF 38.) Plaintiff filed a Response in Opposition, (ECF 41), the City filed a Reply,

(ECF 42), and Plaintiff filed a Surreply, (ECF 45.) The Court held argument on the City’s Motion

on July 30, 2020.

IV.    LEGAL STANDARD

       Summary judgment is proper if the movant can establish “that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A dispute is genuine—and will preclude a grant of summary judgment—if “the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). If a fact “might affect the outcome of the suit under the

governing law,” the factual dispute is material and will allow the nonmovant to survive summary

judgment. Id. Only if “the record taken as a whole could not lead a rational trier of fact to find

for the non-moving party” is a grant of summary judgment appropriate. Matsushita Elec. Indus.

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). At the summary judgment stage, the

district court is obligated to “review the record as a whole and in the light most favorable to the

nonmovant, drawing reasonable inferences in its favor.” In re Chocolate Confectionary Antitrust

Litig., 801 F.3d 383, 396 (3d Cir. 2015).

       It is the responsibility of the litigant seeking summary judgment to inform the district court

of the basis for its motion and identify the portions of the record that demonstrate the absence of a




                                                 4
         Case 2:19-cv-01981-MMB Document 47 Filed 08/04/20 Page 5 of 7




genuine dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Where the

burden of proof on a particular issue rests with the nonmoving party at trial, the moving party’s

initial burden can be met by simply pointing out to the district court “that there is an absence of

evidence to support the nonmoving party’s case.” Id. at 325. Once the moving party has met its

initial burden, the nonmoving party must set forth specific facts—through citation to affidavits,

depositions, discovery documents, or other evidence—demonstrating the existence of a genuine

triable dispute. Fed. R. Civ. P. 56(c).

 V.    DISCUSSION

       As is fairly obvious from the above discussion of the facts, there are many disputed facts

in this case. First of all, there is a genuine issue of fact as to whether Dr. McCoy’s opinions stating

that Plaintiff could not accept the Service Representative position because he would have to take

public transportation, and that the work environment could aggravate his claustrophobia, were

reasonable. A jury will need to decide whether Dr. McCoy was appropriately advised by Plaintiff

as to what the Service Representative position entailed, and whether his condition continued into

the 2019 period when Plaintiff’s employment came to an end. If a jury were to find Dr. McCoy’s

opinions were not reasonable, and Plaintiff had grounds to know they were not reasonable, the jury

could find against Plaintiff on the entire case.

       Further, there are substantial issues as to what would have been a “reasonable

accommodation” in this case, given Plaintiff’s alleged medical condition, and the City’s

communications with Plaintiff, or the lack thereof. Given the factual disputes in this case, a

reasonable jury could find that the Service Representative position was not a reasonable

accommodation, and that the City disengaged from the interactive process. This cannot be decided

as a matter of law.




                                                   5
         Case 2:19-cv-01981-MMB Document 47 Filed 08/04/20 Page 6 of 7




       There are further issues as to when Plaintiff was actually terminated as an employee, and

what was the motivation behind the City’s action. Applying the McDonnell Douglas burden-

shifting framework, it would appear clear that Plaintiff has sufficient facts to establish a prima

facie case and that the City has sufficient facts to show a non-retaliatory explanation for its

conduct. The burden then shifts to the Plaintiff to prove pretext. The Court finds under substantial

Third Circuit authority that the temporal proximity of the City’s conduct to Plaintiff’s attempts to

find a reasonable accommodation could support a finding of pretext. 1 See Farrell v. Planters

Lifesavers Co., 206 F.3d 271, 279–80, 286 (3d Cir. 2000) (holding that temporal proximity can

provide a causal link between protected activity and an adverse employment action, and that such

proof may also weigh on pretext). This issue also cannot be decided as a matter of law.

       The City may have a point in its argument that Plaintiff was attempting to continue to get

paid as a City employee without doing any work, that he was not really interested in accepting any

position, and his continued negotiations were not sincere. On the other hand, a jury might find

that Plaintiff was sincere and reasonable in his requests, and the City acted improperly.

       As far as the exhaustion issue goes, the Third Circuit has recently held in Mandel v. M &

Q Packaging Corp. that the plaintiff had not exhausted her administrative remedies based on the

fact that her EEOC charge did not include specific allegations of retaliation, and she did not check

the retaliation box on the charge form. 706 F.3d 157, 163–64 (3d Cir. 2013). The timeline of this

case, however, does not allow the Court to make a similar conclusion as a matter of law at this

time. Because the City terminated Plaintiff’s employment after the administrative process had

already run its course, the “slim likelihood of [a second EEOC charge resulting in] successful




1
  Plaintiff has identified his May 7, 2019 accommodation request as the protected activity
underlying his retaliation claim. (Pl.’s Opp’n 7.)


                                                 6
            Case 2:19-cv-01981-MMB Document 47 Filed 08/04/20 Page 7 of 7




conciliation does not justify forcing [Plaintiff] to wait an additional 180 days to” bring his

retaliation claim. Waiters v. Parsons, 729 F.2d 233, 237 (3d Cir. 1984).

         For all these reasons, the City’s Motion for Summary Judgment on Plaintiff’s failure to

accommodate and retaliation claims under the ADA, PHRA, and PFPO will be denied.

VI.      CONCLUSION

         For the reasons stated above, the City’s Motion for Summary Judgment will be granted as

to Plaintiff’s claims under Section 1981, Section 1983, and Title VII, as well as to Plaintiff’s

Hostile Work Environment claims under the ADA, PHRA, and PFPO. The City’s Motion for

Summary Judgment will be denied as to Plaintiff’s remaining claims under the ADA, PHRA, and

PFPO. An appropriate Order follows.
O:\CIVIL 19\19-1981 Dowd v City of Phila\19cv1981 Memo re Motion for Summary Judgment.docx




                                                               7
